Title: From Alexander Hamilton to Caleb Swan, 19 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


          
            Sir,
            New York October 19th. 1799
          
          It appears by a return just received from of Capt Bruffs Company of Artillerists that it consists of Fifty one non commissioned officers & privates—exhibiting only a deficiency of fourteen to complete the company. And it is represented that the bounty money has been exhausted.
          I think it probable that bounty money for a complete company may have been furnished. But even if this has been the case, it is still my wish that a sufficient sum may be added to enable the enlisting of the deficient fourteen. Capt Bruff being now at Niagara cannot immediately be resorted to for any surplus that may be on his hands—and the such surplus if any can easily be deducted from the future pay of the party concerned.
          You will judge whether it is best to furnish the money immediately to Lt. Heath the bearer of this letter or to Lt. House the Pay Master with instruction to deliver it to him.
          Lt. House will be instructed directed to take his station at Fort McHenry near Baltimore the most Northern of all the positions of the First Regiment on the Sea Board—a point convenient for remittance through the office of Discount at Baltimore to him and from him to every portion of the Regiment.
          Lt. Memminger for like reasons will be stationed at Fort Mifflin.
          This arrangement will I presume be the most convenient to you that I can be devised.
          With great consideration I am Sir Yr. Obed Ser
          
            A Hamilton
          
          Caleb Swan Esqr Pay Master General
        